Citation Nr: 0405424	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  96-18 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


REMAND

The veteran had active military service from June 1987 to 
April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a back condition.  

In September 1996, the veteran canceled his request for a 
hearing before a Member of the Board.  However, in May 2001, 
his private attorney made another request for such a hearing.  
There is no indication a hearing was ever scheduled.  

The Board is cognizant of the fact that the veteran's current 
address is not known and his attorney has not responded to 
VA's request for information.  The Board notes it is the 
veteran's burden to keep VA apprised of his address, and 
there is no burden on VA to turn up heaven and earth to find 
him when he has failed to do so.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).    

However, to ensure the veteran has been accorded full due 
process of law, attempts should be made to schedule him for a 
Travel Board hearing, and this claim is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  This claim must be afforded 
expeditious treatment.  



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


